Name: Commission Regulation (EU) NoÃ 726/2010 of 12Ã August 2010 amending Regulation (EC) NoÃ 917/2004 on detailed rules to implement Council Regulation (EC) NoÃ 797/2004 on measures improving general conditions for the production and marketing of apiculture products
 Type: Regulation
 Subject Matter: production;  marketing;  agricultural activity;  European Union law
 Date Published: nan

 13.8.2010 EN Official Journal of the European Union L 213/29 COMMISSION REGULATION (EU) No 726/2010 of 12 August 2010 amending Regulation (EC) No 917/2004 on detailed rules to implement Council Regulation (EC) No 797/2004 on measures improving general conditions for the production and marketing of apiculture products THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 110 in conjunction with Article 4 thereof, Whereas: (1) Commission Regulation (EC) No 917/2004 (2) lays down provisions for the implementation of the national apiculture programmes provided for in Regulation (EC) No 1234/2007. The Communitys financial contribution to those programmes is based on the bee census in each Member State as set out in Annex I to Regulation (EC) No 917/2004. (2) In the Member States communications updating the structural data on the situation in the sector as provided for in Article 1(a) of Regulation (EC) No 917/2004, there have been changes in the number of hives. (3) Regulation (EC) No 917/2004 should therefore be amended accordingly. (4) Given that Article 2(3) of Regulation (EC) No 917/2004 fixes 31 August as the final date for implementation of measures under the apiculture programmes for the year to which those measures relate, this Regulation should apply from the 2010/2011 marketing year. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation for Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 917/2004 is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply for the first time to programmes covering the 2010/2011 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 August 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 163, 30.4.2004, p. 83. ANNEX ANNEX I Member State Bee census Number of hives BE 112 000 BG 617 420 CZ 497 946 DK 170 000 DE 711 913 EE 24 800 EL 1 502 239 ES 2 459 373 FR 1 338 650 IE 24 000 IT 1 127 836 CY 43 975 LV 64 133 LT 117 977 LU 8 171 HU 900 000 MT 2 722 NL 80 000 AT 367 583 PL 1 123 356 PT 562 557 RO 1 280 000 SI 142 751 SK 235 689 FI 46 000 SE 150 000 UK 274 000 EU 27 13 985 091